Tilson, Judge:
The question involved in this suit is the proper classification of imported merchandise upon which duty was levied at 90 percent under paragraph 1430 of the Tariff Act of 1922. Plaintiff claims the same to be properly dutiable at 60 percent ad valorem under paragraph 1419 of the Tariff Act of 1922, as artificial flowers of whatever material composed, not specially provided for.
*533This suit was filed with the collector at the port of New York on July 22, 1924, but was not forwarded to this court until May 27, 1938, practically fourteen years late.
The record shows that certain items of the merchandise consist of artificial flowers, similar in all material respects to the merchandise the classification of which was involved in T. D. 43473, and the record therein has been admitted in evidence herein.
We therefore hold the items of merchandise marked “F” and checked “WHE” in green ink on the invoices to be properly dutiable at 60 percent ad valorem under paragraph 1419 of said act, as claimed by the plaintiff.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.